 Fill in this information to identify the case:

 Debtor name         Interior Commercial Installation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-42874
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     Additional payments to creditors within 90 days preceding petition date in answer to
                                                                 question 3 on Statement of Financial Affairs.

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 11, 2018                       X /s/ Jens C. Jensen
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jens C. Jensen
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




            Case: 18-42874                    Doc# 20                Filed: 12/11/18          Entered: 12/11/18 16:19:47        Page 1 of 8
Case: 18-42874   Doc# 20   Filed: 12/11/18   Entered: 12/11/18 16:19:47   Page 2 of 8
Case: 18-42874   Doc# 20   Filed: 12/11/18   Entered: 12/11/18 16:19:47   Page 3 of 8
Case: 18-42874   Doc# 20   Filed: 12/11/18   Entered: 12/11/18 16:19:47   Page 4 of 8
Case: 18-42874   Doc# 20   Filed: 12/11/18   Entered: 12/11/18 16:19:47   Page 5 of 8
Case: 18-42874   Doc# 20   Filed: 12/11/18   Entered: 12/11/18 16:19:47   Page 6 of 8
Case: 18-42874   Doc# 20   Filed: 12/11/18   Entered: 12/11/18 16:19:47   Page 7 of 8
Case: 18-42874   Doc# 20   Filed: 12/11/18   Entered: 12/11/18 16:19:47   Page 8 of 8
